Citation Nr: 0109743	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to June 1971.

This appeal arises from an October 1999 rating decision of 
the Washington, D.C., Regional Office (RO) which granted an 
increase in disability rating, from 30 to 50 percent, for the 
veteran's service-connected PTSD.  The veteran's notice of 
disagreement (NOD) was received in January 2000.  The 
statement of the case was issued in April 2000.  The 
veteran's substantive appeal was received in April 2000.


REMAND

The veteran contends that his service-connected PTSD is worse 
than is reflected by the 50 percent disability evaluation 
assigned to it.  He maintains that the severity of his 
symptomatology necessitates a higher evaluation.

The Board notes that significant changes in the law 
pertaining to VA's duty to assist a veteran in the 
development of a claim for compensation have occurred during 
the pendency of this appeal.  Legislation which now governs 
cases such as this is the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  
See generally Holliday v. Principi, ___ Vet.App. ___, No. 99-
1788 (Feb. 22, 2001).  With respect to VA's duty to assist a 
claimant in the development of his case, the VCAA sets out 
the following pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

VCAA, supra, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000)(to be codified as 38 U.S.C. § 5103A(a)).  As 
records of the veteran's treatment since 1998 are clearly 
probative of his claim for an increased rating, it is 
incumbent on the RO to procure and review them.

The record on appeal reflects that the veteran has been 
receiving treatment in the outpatient PTSD program at the 
Washington, DC, VA Medical Center (VAMC) since August 1997.  
A December 1999 letter from the veteran's primary therapist 
confirms the veteran's participation in that program.  It 
appears to indicate that the veteran receives continuing 
treatment.  The claims file, however, contains only 
outpatient treatment records from May to October 1998.  There 
is no indication that records subsequent to 1998 were sought. 

Further review of the record indicates conflicting opinions 
as to the severity of the veteran's PTSD symptomatology.  A 
June 1999 report from the veteran's primary treating 
psychiatrist indicates that the veteran's Global Assessment 
of Functioning score (GAF) is 41.  He also states that, while 
the veteran's current incapacity to work is related to severe 
emphysema, the veteran's PTSD symptoms have severely and 
adversely impacted his work and interpersonal relationships 
in the past.  A July 1999 VA examination report indicates 
that the veteran's score GAF was 50.  However, the examiner 
did not discuss the factors upon which he based that score.  
As review of the claims file confirms that the veteran does 
suffer from non-service-connected emphysema, a more specific 
indication as to the bases for the GAF scores is imperative.  
The Board notes that, according to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., the 
practitioner should consider psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  Impairment of functioning due to 
physical and environmental limitations should not be 
considered in the determination of this score.  Id. 

Regarding the provision of medical examinations, the VCAA 
states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

VCAA, supra, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. § 
5103A(d)). Further, the U.S. Court of Appeals for Veterans 
Claims has held that the Board, in rendering its final 
decision, must consider independent medical evidence in 
support of our findings of fact, rather than provide our own 
medical judgment in the guise of a Board decision.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Accordingly, the veteran 
should be afforded an additional VA examination to determine 
the impact of his PTSD and the severity of his current 
symptoms.

Finally, the Board notes that an April 1997 inpatient record 
from the Washington VAMC indicates that the veteran had been 
counseled concerning Social Security disability benefits.  
The claims file does not indicate whether the veteran is in 
receipt of such benefits.  Further development is necessary 
in order to determine whether the veteran applied for and is 
in receipt of SSA benefits.  

The Court has held that, where VA has notice that the veteran 
is receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 
9 Vet.App. 67 (1996).  Further, the Court recently concluded, 
in the case of Tetro v. Gober, 14 Vet.App. 110 (2000), that 
VA has the duty to request information and pertinent records 
from other federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA.  Id., at 109-110.  

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following action:

1.  The RO should request that the veteran 
submit the names and addresses of all VA 
and non-VA medical care providers who have 
treated him, since July 1998, for PTSD. 
After securing the necessary releases, the 
RO should obtain any such records (not 
already on file) and permanently associate 
them with the claims file.

2.  The RO should obtain copies of the 
veteran's complete outpatient and 
inpatient treatment records (not already 
on file) from the Washington, DC, VAMC 
and any other identified VA facility 
since September 1998.  Once obtained, all 
records must be permanently associated 
with the claims folder.

3.  The RO should determine whether the 
veteran has applied for disability benefits 
through SSA.  If so, it should obtain 
copies of any administrative decision, and 
the underlying medical records relied upon 
in evaluating the veteran's claim for SSA 
disability benefits, and associate those 
records with the claims folder.

4.  Upon completion of the foregoing, the 
veteran should be afforded a VA psychiatric 
examination.  The claims folder, to include 
a copy of this Remand, must be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests deemed necessary by the examiner must 
be conducted, and the clinical findings and 
reasoning that form the basis of the 
opinion requested should be clearly set 
forth.  Specifically, the examiner should 
be asked to enter a complete multi-axial 
evaluation, including a score on the Global 
Assessment of Functioning (GAF) Scale on 
Axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should also state an opinion as to 
the degree of industrial inadaptability due 
to the veteran's service-connected PTSD.  
If employment is not feasible due solely to 
the service-connected psychiatric disorder, 
the examiner should so state.  The examiner 
should also discuss, in his or her report, 
social impairment due to the service-
connected disability, as it affects 
industrial adaptability.

5.  On completion of the foregoing 
development, the RO must review the claims 
folder and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

6.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence applicable law and regulations 
considered pertinent to the issue currently 
on appeal, to include the provisions of 38 
C.F.R. § 3.655, if appropriate.  An 
appropriate period of time should be 
allowed or response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


